Johnson, Judge:
The merchandise involved in this case consists of sewing machines, imported from Canada on or about June 4, 1959, and assessed with duty at 10 per centum ad valorem under paragraph 372 of the Tariff Act of 1930, as modified. It is claimed that the merchandise is entitled to free entry under paragraph 1615 of said tariff act, as amended, as American goods returned.
According to the official papers, which were received in evidence without being marked, the certificate of outward manifest, customs Form 4467 has not been filed nor has the collector waived production thereof. The invoice is stamped “No evidence of origin, par. 1615.”
*170At the trial, Morris Fishkin, owner of F. & F. Sewing Machine Oo., the plaintiff herein, appeared and testified that he brought in the merchandise from Canada; that it was American goods; that he would not buy other goods; that a broker at the border made out the papers; that an inspector examined the goods; and that subsequently he received bills for duty.
At the second hearing, Harry H. Lite of Interallied Sales Co. was called as a witness, tout he was unable to give any information about the particular machines involved in this case.
In view of the fact that the regulations have not been complied with, and the evidence does not establish that the machines met the requirement of paragraph 1615 that they be of American manufacture, exported and returned without having been advanced in value or improved in condition while abroad, the protest is overruled.
Judgment will be rendered accordingly.